PER CURIAM.
The appellant concedes that the trial court erred by concluding that section 697.-07, Florida Statutes, does not apply retroactively. That issue was resolved by this court in Nassau Square Assoc. Ltd. v. Insurance Comm’r of California, 579 So.2d 259 (Fla. 4th DCA 1991).
Here, a mortgagor executed an assignment of rents to a mortgagee. Applying section 697.07 retroactively, the assignment of rents became absolute upon the mortgagor’s default and written demand by the assignee-mortgagee. Section 697.07, Fla. Stat. (1989). Therefore, the appellee was not entitled to garnishment of the rents with respect to which the appellant has a valid and enforceable priority interest. The trial court’s order on the motion to dissolve writ of garnishment is reversed and remanded.
LETTS, STONE and WARNER, JJ., concur.